                       USDC
                    Case     SDNY
                         1:18-cr-00262-VEC  Document 81 Filed 05/07/21 Page 1 of 1
                       DOCUMENT                      U.S. Department of Justice
           [Type text] ELECTRONICALLY FILED
                       DOC #:                        United States Attorney
                       DATE FILED:           Southern District of New York

                                                              The Silvio J. Mollo Building


      MEMO
       EMO ENDORSED
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              May 7, 2021


           Via ECF
           The Honorable Valerie E. Caproni
           United States District Judge
           Southern District of New York
           United States Courthouse
           40 Foley Square, Courtroom 443
           New York, New York 10007

                          Re:    United States v. Armando Gomez, 18 Cr. 262 (VEC)

           Dear Judge Caproni:

                  The Government respectfully requests that Your Honor direct the Clerk of Court to
           terminate the appearance of the undersigned Assistant United States Attorney on this docket. The
           undersigned will no longer be employed by the U.S. Attorney’s Office as of May 11, 2021.

$SSOLFDWLRQ*5$17('                                          Respectfully submitted,

7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWR               AUDREY STRAUSS
WHUPLQDWH$86$0DWWKHZ/DURFKHDVFRXQVHO                    United States Attorney
IRUWKH*RYHUQPHQW
SO ORDERED.

                                                          by: __________________________________
                                                              Matthew Laroche
                     'DWH0
                     'DWH0D\                        Assistant United States Attorney
HON. VALERIE CAPRONI                                          (212) 637-2420
UNITED STATES DISTRICT JUDGE
        cc: Defense Counsel (by ECF)
